            Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 1 of 12



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1180
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


ONIEL PENA, on behalf of himself and all others similarly          Case No.: 20-cv-1370
situated,

                                               Plaintiff,          CLASS AND COLLECTIVE
                                                                   ACTION COMPLAINT
                               -against-

SP PLUS CORPORATION,                                               JURY TRIAL DEMANDED

                                               Defendant.


                                            COMPLAINT

       Plaintiff ONIEL PENA (“Plaintiff”), on behalf of himself and all others similarly

situated, by and through his undersigned attorneys, as and for his Complaint against Defendant

SP PLUS CORPORATION (“Defendant”), states on information and belief as follows:

                                           INTRODUCTION

       1.       Plaintiff brings this action on behalf of himself and all others similarly situated to

recover unpaid wages, overtime wages, liquidated damages, interest, and reasonable attorney’s

fees and costs under the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.)

and the wage orders promulgated thereunder by the U.S. Department of Labor and codified at 29

C.F.R. § 500 et seq. (“FLSA”), and Articles 6 and 19 of the New York Labor Law and the wage

orders promulgated thereunder by the New York State Department of Labor and codified at 12
            Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 2 of 12



N.Y.C.R.R. §§ 135-146 (“NYLL”).

       2.       Defendant owns or operates parking facilities throughout the New York City area

and nationwide. Plaintiff and others similarly situated worked for Defendant as parking

attendants, washers, cashiers, and other laborers. Plaintiff and others similarly situated regularly

worked in excess of 40 hours per week for Defendant, but were not compensated properly for all

of the hours they worked, or for their overtime hours.

                          PARTIES, JURISDICTION, AND VENUE

       3.       At all times relevant herein, Plaintiff was and is a resident of the State of New

York, New York County. Plaintiff’s consent to sue is submitted herewith as Exhibit 1.

       4.       At all times relevant herein, Defendant was and is a Delaware business

corporation duly registered with and doing business by virtue of the laws of the State of New

York, and having its principal place of business at 200 East Randolph Street, Suite 7700,

Chicago, Illinois.

       5.       All of Defendant’s locations within the New York area are operated as a single

enterprise. All such locations are engaged in related activities, share common ownership and/or

management, and have a common business purpose. Defendant’s employees move

interchangeably from location to location as needed, and use stationery and equipment bearing

SPC’s name and logo. Defendant provides the same terms of employment to employees at all

locations pursuant to their collective bargaining agreement (“CBA”) with Garage Employees

Union Local 272 (“Union”).

       6.       The CBA contains an arbitration agreement, but the provision makes no explicit

reference to arbitrating charges arising under the FLSA or NYLL. Thus the CBA does not

manifest a clear and unmistakable waiver by Union members of their rights to bring statutory
            Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 3 of 12



claims in court.

       7.       Defendant engages in an enterprise whose annual volume of sales made or

business done is not less than $500,000, the activities of which affect interstate commerce in that

Defendant is headquartered outside of the State of New York, Defendant transacts with

customers and vendors located outside of New York, and employees of Defendant handle goods

and materials produced outside of New York (including vehicles, tools, cleaning supplies, and

other items) that have moved in interstate commerce, and Defendant is thus an employer subject

to the jurisdiction of the FLSA.

       8.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, in that this action arises under the FLSA. This Court has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, because those claims are related to

Plaintiff’s federal claims and form part of the same case or controversy.

       9.       This Court has personal jurisdiction over Defendant in that it maintains

substantial contacts with the State of New York and does significant business therein and profits

thereby.

       10.      This Court is a proper venue for this action pursuant to 28 U.S.C. § 1391(b),

because the events giving rise to Plaintiff’s claims occurred herein.

                                          JURY DEMAND

       11.      Plaintiff demands a trial by jury of all issues so triable in this action.

                                     STATEMENT OF FACTS

       Wage And Hour Allegations

       12.      Defendant owns and/or operates parking facilities throughout the United States,

including numerous locations in the New York City area.
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 4 of 12



        13.    Plaintiff worked for Defendant as a parking attendant from on or around May 14,

2016 until his termination on or around January 25, 2018. Throughout Plaintiff’s employment

with Defendant, Plaintiff and others similarly situated were paid at the applicable minimum

hourly wage pursuant to the NYLL: $8.00 prior to December 31, 2014, $8.75 until December 31,

2015, $9.00 until December 31, 2016, $11.00 until December 31, 2017, $13.00 until December

31, 2018, and $15.00 thereafter.

        14.    During his employment with Defendant, Plaintiff worked primarily at a parking

lot located at 140 West 51st Street in Manhattan. He typically worked 5 days per week, with his

shifts varying between the “A” shift (8 A.M. to 4:30 P.M.), the “B” shift (2 P.M. to 10 P.M.),

and the “C” shift (11 P.M. to 7 A.M.), for an average total of approximately 40 to 42.5 hours per

week.

        15.    Defendant’s timekeeping and payroll policies functioned to reduce the paid hours

of Plaintiff and others similarly situated in violation of the FLSA and NYLL.

        16.    Defendant’s timekeeping system rounded down to the nearest 15 minutes. Thus,

if Plaintiff or others similarly situated clocked in at 7:47 A.M. and clocked out at 4:42 P.M., the

system would record a clock-in time of 8:00 A.M. and a clock-out time of 4:30 P.M., and the

additional time Plaintiff or others similarly situated worked would not be recorded.

        17.    Additionally, Defendant automatically deducted half an hour every day from the

recorded work time of Plaintiff and others similarly situated. However, Plaintiff and others

similarly situated were required to be on call daily throughout their shift, and as a consequence

often did not have a free and clear break.

        18.    Plaintiff and others similarly situated occasionally worked shifts in excess of 10

hours per day. Despite working over 10 hours on these shifts, Plaintiff and others similarly
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 5 of 12



situated never received spread-of-hours compensation as required under the NYLL.

       19.     As a result of Defendant’s timekeeping and payroll policies, Plaintiff and others

similarly situated were routinely not paid for a significant amount of worked time per week.

Between the unclocked time and the automatic meal deductions, Plaintiff routinely worked 5 to

10 hours or more per week for Defendant for which he was not paid.

       20.     As Plaintiff and others similarly situated routinely worked at or over 40 hours per

week, these unlawful reductions in paid time served to deprive Plaintiff and others similarly

situated of proper overtime pay as required under the FLSA and NYLL.

       21.     As Plaintiff and others similarly situated were at all relevant times paid at or near

the NYLL minimum wage, these deductions served to reduce the average hourly wage of

Plaintiff and others similarly situated to below the applicable NYLL minimum wage.

       22.     Defendant also failed to properly record the unpaid time Plaintiff and others

similarly situated worked, and thereby failed to make and keep accurate payroll records and

provided Plaintiff and others similarly situated with fraudulent wage statements in violation of

the FLSA and NYLL.

       23.     Defendant was or should have been aware of its statutory requirements as an

employer, including specifically but without limitation the requirements under the FLSA and

NYLL to pay Plaintiff and others similarly situated for all of the time they worked, to pay

spread-of-hours compensation when Plaintiff and others similarly situated worked in excess of

10 hours per day, and to make and preserve proper payroll records.

       24.     However, Defendant knowingly failed to pay Plaintiff and others similarly

situated all of the regular and overtime wages to which they were entitled, and to make and

preserve proper payroll records.
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 6 of 12



       25.     As such, the various violations of the FLSA and NYLL alleged herein were

committed knowingly, willfully, and intentionally by Defendant.

       26.     Furthermore, these violations are ongoing, as Defendant continues to engage in

the wrongful conduct described herein.

       FLSA Collective Action Allegations

       27.     Plaintiff brings this action as a collective action pursuant to Section 216(b) of the

FLSA on behalf of himself and all other parking attendants, washers, cashiers, and other non-

exempt laborers employed by Defendant at its New York City locations on or after the date that

is six years before the filing of the initial Complaint in this case (“FLSA Collective Plaintiffs”).

       28.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendant’s decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper regular and overtime wages for their off-the-clock work. The FLSA claims of

Plaintiff as stated herein are essentially the same as those of the other FLSA Collective Plaintiffs.

       29.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 216(b) of the FLSA. The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from Defendant. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendant.

       Class Action Allegations

       30.     Plaintiff brings claims for relief under the NYLL pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of himself and all other parking attendants, washers,
            Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 7 of 12



cashiers, and other non-exempt laborers employed by Defendant at its New York City locations

on or after the date that is six years before the filing of the initial Complaint in this case (“Class

Period”).

        31.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

members of the Class are readily ascertainable. The number and identity of the members of the

Class are determinable from Defendant’s records. The hours assigned and worked, the positions

held, and rates of pay for each Class member are also determinable from Defendant’s records.

For purposes of notice and other purposes related to this action, their names and addresses are

readily available from Defendant. Notice can be provided by means permissible under Rule 23.

        32.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, as the facts on which the calculation of that number

would be based are presently within the sole control of Defendant, there is no doubt that there are

more than forty (40) members of the Class.

        33.     Plaintiff’s NYLL claims are typical of those claims, which could be alleged by

any member of the Class, and the relief sought is typical of the relief, which would be sought by

each member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendant (i) failing to pay spread-of-hours wages for work days in which

Class members worked greater than 10 hours; (ii) failing to pay proper wages for off-the-clock

work; and (iii) failing to provide proper wage notices and wage statements that were in

compliance with the requirements under the NYLL. Defendant’s corporate-wide policies and

practices affected all Class members similarly, and Defendant benefited from the same type of

unfair and/or wrongful acts as to each Class member. Plaintiff sustained similar losses, injuries,
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 8 of 12



and damages as other Class members, wth such injuries and damages arising from the same

unlawful policies, practices, and procedures.

       34.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       35.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries, and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources, while treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of Class

members’ rights and the disposition of their interests through actions to which they were not
          Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 9 of 12



parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       36.      When wage and hour violations arise, current and former employees are often

afraid to assert their rights. Current employees fear direct or indirect retaliation by their

employers, while former employees are fearful of damage to their current or future employment.

Class actions provide class members who are not named in the complaint a degree of anonymity,

which allows for the vindication of their rights while eliminating or reducing these risks.

       37.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a. Whether Defendant employed Plaintiff and other Class members within the

                meaning of the NYLL;

             b. What are and were Defendant’s policies and procedures regarding the types of

                work and labor for which Defendant did not pay the Class members properly;

             c. At what common rate, or rates subject to common methods of calculation, was

                and is Defendant required to pay the Class members for their work;

             d. Whether Defendant properly notified Plaintiff and other Class members of their

                hourly rate and overtime rate;

             e. Whether Defendant provided proper wage statements and wage and hour notices

                to Plaintiff and other Class members per requirements of the NYLL;

             f. Whether Defendant properly paid Plaintiff and other Class members spread-of-

                hours compensation per the requirements of the NYLL; and

             g. Whether Defendant properly compensated Plaintiff and other Class members for
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 10 of 12



               all hours worked under the NYLL.

                                  FIRST CAUSE OF ACTION
                                    (FLSA Collective Action)

        38.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

        39.    At all relevant times Plaintiff and the other FLSA Collective Plaintiffs were

employees of Defendant within the meaning of the FLSA, and were persons covered by and

intended to benefit from the provisions of the FLSA.

        40.    At all relevant times Defendant was an employer within the meaning of the

FLSA.

        41.    As alleged herein, Plaintiff and the other FLSA Collective Plaintiffs regularly

worked regular and overtime hours for Defendant for which they were not paid, in violation of

the FLSA.

        42.    Defendant knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and the other FLSA Collective

Plaintiffs for all of the hours they worked, including overtime hours, when Defendant knew or

should have known such was due.

        43.    As a direct and proximate result of Defendant’s willful disregard of the FLSA,

Plaintiff and the other FLSA Collective Plaintiffs suffered damages in the form of unpaid regular

and overtime wages. Plaintiff and the other FLSA Collective Plaintiffs seek judgment in an

amount to be determined at trial for these damages as well as an award of liquidated damages,

interest, attorney’s fees, and costs, as provided for under the FLSA.

                                SECOND CAUSE OF ACTION
                                   (NYLL Class Action)

        44.    Plaintiff repeats each and every previous allegation as if fully set forth herein.
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 11 of 12



        45.    At all relevant times Plaintiff and the other Class members were employees of

Defendant within the meaning of the NYLL, and were persons covered by and intended to

benefit from the provisions of the NYLL.

        46.    At all relevant times Defendant was an employer within the meaning of the

NYLL.

        47.    As alleged herein, Plaintiff and the other Class members regularly worked in

excess of 10 hours per day and 40 hours per week for Defendant, but were not paid all of the

wages to which they were entitled under the NYLL, including minimum-wage, overtime, and

spread-of-hours wages.

        48.    Defendant also failed to provide Plaintiff and the other Class members with

accurate wage notices and wage statements, as required under the NYLL.

        49.    Defendant knew of and/or showed a willful disregard for the provisions of the

NYLL as evidenced by its failure to compensate Plaintiff and the other Class members for all of

the hours they worked, including overtime hours, when Defendant knew or should have known

such was due, and its failure to provide Plaintiff and the other Class members with accurate wage

notices and wage statements.

        50.    As a direct and proximate result of Defendant’s willful disregard of the NYLL,

Plaintiff and the other Class members suffered damages in the form of unpaid regular and

overtime wages. Plaintiff and the other Class members seek judgment in an amount to be

determined at trial for these damages as well as an award of liquidated damages, interest,

attorney’s fees, and costs, as provided for under the NYLL.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein
         Case 1:20-cv-01370-GBD Document 1 Filed 02/18/20 Page 12 of 12



and thereafter grant the following relief:

       a. Designation of Plaintiff as representative of the FLSA Collective Plaintiffs;

       b. Designation of this action as a class action pursuant to Rule 23;

       c. Designation of Plaintiff as representative of the Class;

       d. Compensatory damages in an amount to be determined at trial, including unpaid

           regular, minimum-wage, spread-of-hours, and overtime wages;

       e. Liquidated damages pursuant to the FLSA and NYLL;

       f. Pre- and post-judgment interest; and

       g. Plaintiff’s costs and reasonable attorney’s fees;

Together with such other and further relief as the Court deems just and proper.

Dated: February 18, 2020
       New York, New York
                                               LEE LITIGATION GROUP, PLLC

                                         By:        /s/ C.K. Lee         .
                                               C.K. Lee
                                               Anne Seelig
                                               148 West 24th Street, 8th Floor
                                               New York, NY 10011
                                               (212) 465-1180
                                               Attorneys for Plaintiff
